 H & K MFG. CO.HerbertW. Thompson,d/b/a H&K Mfg.Co.andTool and Die Craftsmen,AffiliatedWith NationalFederationofIndependentUnions.Cases20-CA-4868 and 20-RC-7966December16, 1969DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERSBROWN AND ZAGORIAOn August 26, 1969, Trial Examiner David E.Davis issued his Decision in the above-entitledproceeding,findingthattheRespondenthadengaged in and wasengagingin certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. Healso found that the Respondent had not engaged incertainotherunfair labor practices.Thereafter,Respondent filed exceptions to the Decision and asupportingbrief,and the General Counsel andCharging Party filed briefs in support of the TrialExaminer's Decision.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththesecasestoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in thesecases,and hereby adoptsthe findings, conclusions, and recommendations ofthe Trial Examiner.ORDERPursuantto Section 10(c) of the National LaborRelationsAct,asamended,theNational LaborRelationsBoard hereby adoptsas itsOrder theRecommended Order of the Trial Examiner, andorders that theRespondent,HerbertW. Thompson,d/b/a H & K Mfg. Co., Dublin, California, itsofficers,agents, successors,and assigns,shall taketheactionsetforthintheTrialExaminer'sRecommended Order.247petition filed on January 30, 1968.'The chief issues presented in the unfair labor practicecase may be summarized as follows:1.Whether Respondent discharged Clyde E. Breedingon February 16, 1968, and James Kleven on February 21,1968, in violation of Section 8(a)(3) and (1) of the Act.2.Whether Ray Watkins was laid off on February 6,1968 in violation of Section 8(a)(3) and (1) of the Act.3.Whether Respondent curtailed overtime on or aboutFebruary 19, 1968, in violation of Section 8(a)(3) and (1)of the Act.4.WhetherRespondent threatened employees withreprisals,and engaged in other coercive conduct inderogation of employees' rights under Section 7 of the Actin violation of Section 8(a)(1) of the Act.The issues raised in the representation case and theobjections to the election filed on February 21, 1968, maybe summarized as follows:1.Did Respondent interfere with the Board conductedelection of February 16, 1968?2.Should the ballots cast by Ray Watkins, ClydeBreeding, or John Mattice be opened and counted?Briefs have been received from the Respondent and theGeneral Counsel while counsel for the Charging Partyargued orally on the record. Having carefully consideredthe briefs, the oral argument, and the entire record2 in thisproceeding, and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTHerbertW. Thompson, Respondent herein, is the soleproprietor of H & K Manufacturing Co., located atDublin,California,whereheisengagedinthemanufacture of tools, jigs, fixtures, and prototypes. TheGeneral Counsel alleged, Respondent admitted, and Ifind, that Respondent, during the past year, has providedgoods and services valued in excess of $50,000 toLawrence Radiation Laboratory at Livermore, California,and to Lenkurt Electric, Co., Inc., at San Carlos,California, and that these enterprises have a substantialimpact on the national defense. Accordingly, I find that itwould effectuate the policies of the Act to assertjurisdiction herein.' I find, therefore, that Respondent isengaged in commerce within the meaning of Section 2(6)and (7) of the Act.11.THE LABOR ORGANIZATION INVOLVEDTool and Die Craftsmen,affiliatedwithNationalFederationof IndependentUnions, herein sometimescalledtheUnion or Charging Party,isa labororganization within the meaning of Section 2(5) of theAct.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEDAVID E. DAVIS, Trial Examiner: These consolidatedcases were heard at San Francisco, California, May 28and 29, 1969. Pursuant to a charge filed on February 19,1968, amended on May 3, 1968, a complaint was issuedonMay 22, 1968, in Case 20-CA-4868 and wasconsolidated for hearing on objections and challenges onMay 22, 1968, with Case 20-RC-7966,arising from a'A consolidated hearing was held before Trial Examiner Wallace E.Royster on August 13 and 14, 1968.Trial Examiner Royster passed awayprior to issuance of a decision herein.Upon Respondent's request for atrialde novo,the above matters were assigned to me.'The General Counsel's unopposed motion to correct the transcript incertain respects is herewith approved.Itwas stipulated that the testimonyof Alfred Deakin and John Mattice in the prior hearing was to beincorporated in the record of the hearing before the undersigned.'Ready Mixed Concrete & Materials,Inc,122 NLRB 318.180 NLRB No. 35 248DECISIONS OF NATIONAL LABOR RELATIONS BOARD111.THE UNFAIR LABOR PRACTICESA. Preliminary FindingsHerbert W. Thompson, sometimes referred to herein asRespondent or Thompson, testified that his employeeswere categorized by the job classifications of tool and diemaker,toolroommachinist,maintenancemachinist,generalmachinist, and helper. Thompson also testifiedthathehadanestablishedpolicywherebyuponemployment employees were put on 30 days probation'before they were eligible for holiday and vacation pay andthat thereafterregardlessof ability he would lay off whennecessary in accordance with seniority in each jobclassification.Upon all the evidence including thedemeanor of Thompson and the other witnesses, I find,contrary to Respondent's contentions, that neither jobclassifications nor a policy of layoff in accordance withseniority in job classifications were in existence at anytime material herein. The credited testimony of Clyde E.Breeding, Alfred Deakin,' Raymond Watkins, and JamesM. Kleven, shows in convincing fashion that when hiredall employees were compensated at varying, agreed uponwage rates as experienced all around tool and diemachinists,whose tasks varied from time to time inaccordance with the work at hand. It further appears thatBreeding, the working foreman,could be designated as themost skilled while Watkins, Deakins, Kleven and Alton C.Randallwere highly skilled except that Randall andKlevenweremore frequently assigned repetitive orproduction tasks.With regard to the policy concerningprobation and layoffs Thompson admitted this was not apublished policy. His testimony that the employees wereinformed of this policy when hired is not credited.Moreover Thompson personallysignedthe agreement forConsent Election on February 5, 1968. This document setsforth the appropriate unit as follows:All employees of the Employerincluding tool and diemakers,tool and die machinists, apprentices,helpers,leadmen and working foremen. Excluded: office clericalemployees, guards, and supervisors as defined in theAct.Inhistestimony,however,Thompson, quite incontradiction, denied that he recognized the classificationof tool and die machinist. I view Thompson's insistencethat he had a scheme of job classifications includingtoolroommachinistsandgeneralmachinistsasanafterthoughtdesigned to bolster and rationalize hisdefense.B. The Discharges of Breeding. Watkins, and Kleven'Breeding testified that he was employed by RespondentinMay 1965, with the exception of a 4 or 5 week periodcommencing September 1967. Thereafter he continued inRespondent's employment until discharged on February16, 1968; that for the past 2 years of his employment he'He also testified that the probationary period was 30-60 days'Deakin passed away after testifying in the hearing before TrialExaminer Royster.'The complaint alleged that ArchieJohnson was also discharged inviolation of Sec 8(a)(3) and (I). At the hearing the General Counselmoved to withdraw Johnson's name from the complaint because ofunavailabilityThe undersigned Trial Examiner granted the GeneralCounsel's motion,with the approval of all parties,to delete pars VI(b)and VII(c) from the complaintwasaworking foreman.'BreedingandotherofRespondent's employees signed authorization cards for theUnion sometime in January and the Union filed arepresentation petition on January 30, 1968.8 According toBreeding, Thompson received notification of the filing oftheUnion's petition from the Regional Office of theBoard on February 1. Thompson, on that day, talked withBreeding on several occasions, he asked Breeding if heknew anything about the notification from the Board.Breeding replied that he did not. Later, Thompson,shaking his finger, told Breeding, "If the Union gets inhere, I'm going to fire every son-of-a-bitch in the shopwithin a year." Thompson then went on to explain how hecould get rid of all the employees within a year and haveanother election to decertify it.' On another occasionThompson stated that he was sure Watkins and Klevenwere behind the union election. Again that day Thompsonspoke to Breeding in the office and said he was going todischargeWatkins the next day; that Thompson was goingto lay him off for lack of work and, pointing a fingertowardKleven,said,"That fat bastard is next."Thompson also told Breeding that he did not wantanything about the election posted on the bulletin board atthat time. On the morning of February 2, Thompson toldBreedingthat hewas goingto letWatkins go thatafternoon.Later that afternoon Breeding overheardThompson tell Watkins that he was being laid off for lackof work, and that Watkins said, "Come on, Herb, there'smore to it than that." Thompson replied, "No, last tocome first to go."AfterWatkinsleft,Breeding,atThompson'sinstruction,posted the union election notice and thenconversed with Thompson in the office. They remained inthe office until sometime after 5 p.m., consuming four orfive drinks of alcoholic beverages provided by Thompson.On the following day, Saturday, Thompson telephonedBreeding at his home saying that he was compiling a listof eligible voters and was including Henry Keough, acasual part-time employee, that Thompson was going toenter Keough for 4 hours work during the last pay periodtomake him eligible to vote, that he had called Keoughand informed him that he wanted him to vote and that heowed him for 4 hours of work.'°On the following day, Sunday, Thompson again calledBreeding and told him that be was also including on theeligibility list ThomasWendt, a student who had been apart-time casual employee, that Thompson had calledWendt long distance and informed him that he was on thevoting list."On Monday, February 5, when Breeding arrived at theshop, Thompson called the employees together' I and spoketo them about the forthcoming election, saying that hewas allowing them an hour overtime each day in lieu ofany insurance benefits and that the overtime would buy anawful lot of insurance.'Itwas stipulatedby theparties that Breedingwas not a supervisorwithin the meaningof the Act. I so find'Hereafter all dates will refer tothe year1968 unless otherwisespecified'Breeding did not testifyas tothe details"Keough did not vote in the election.Keough admittedthat Thompsonhad solicited him to vote in the election but as he was a permanentfull-time employeeof PacificGas andElectric Co (PG & E), Keoughdecided the election was none of his affair Keoughtestified that he talkedwith Thompson and Breedingon Friday, February2.Breeding denied thiswhile Thompson agreed with Keough's version I credit Breeding."It is not clear whether Wendt voted in the election His name,however,was added to the list of eligible votersG C Exhs9 and 10."Employees Deakin and Johnson were not present as they commenced H & K MFG. CO.Later that day, Thompson spoke toBreedingand toldhim that he had learned that four authorization cards hadbeen signed and said, "No need to ask who signed them."Breeding stated, "as far as I was concerned it was a secretelection, and it didn't really make too much difference,and I told him I didn't think it was right, him calling inpart-timers and putting them on the list to vote on it. AndItold him I was just about fed up with this screamingmess. I don't want anything more to do with it." OnTuesday, February 6, about 2 in the afternoon, Breedingwas told by Thompson that "he couldn't" have a foremanthat wasn't on his side."Breedingreplied that he didn'tthink that anything would arise that warranted choosingsides.Before the conversation terminated, Thompsonrepeated that he couldn't have a foreman that wasn't onhis side.Later that day,Mrs.Thompson approachedBreeding and asked him how he could do this to Herb.Breeding replied that he didn't think he was doinganything to him, that Thompson had brought most of iton himself fighting with the employees most of the timeabout insurance, not paying any hospitalization orinsurance and that he was working two men Saturday andSunday night at straight time. In the course of theconversation with Mrs. Thompson, Breeding disclosed thathe had signed one of the authorization cards. Thereafter,BreedingtestifiedrelationsbetweenThompson andhimselfwere very cool and there was no discussionbetween them, except concerning work whereas hithertoThompson and Breeding had been friendly.On the day of the election, February 16, Breeding leftfor lunch at his usual time at 12 noon, having completedthe work assigned to him.Breedingtestified that as theelection was scheduled for that evening, he had decided togo to the bank at noon; that thereafter he went to hisusual eating place where he had a sandwich and a beer.By this time he was about 20 minutes late for work as heusually took a half hour for lunch. While sitting andeating his sandwich and drinking his beer, Thompsonwalked in the door and toldBreedingthat he was drinkingon his time, that he was fired and to come to the shop andpick up his check.Breedingsaid "You must be joking,Herb. You know I have a sandwich and beer every day ofthe week." Thompson replied, "Just come over and pickup your check." When Breeding returned to the shop,Thompson told him he was firing him for just cause andto get his check and get out. Breeding replied, "Youmight fire me but I'll be back here tonight to vote."Thompson replied, "No you won't. I am firing you forjust cause and don't come through them doors."' 4 As Mrs.Thompson was makingout Breeding'scheck, she askedBreeding,half crying, how he could do this. Breedingreplied that he didn't think it was right to be fired,particularly on the day of the election, that he had beenlate returning from lunch on many occasions and hadnever been reprimanded. Breeding confessed he was quiteupset and told Mrs. Thompson that "she better sharpenup her pencil and start juggling the books, because I wasgoing to the Wage and Labor Section of the Government,and I was going to file a complaint against him forworking them two men all them months overtime forstraight time."As Breeding was walking to his bench,Mrs. Thompson went to Thompson and said something tohim. Thompson then followedBreedingand told Breeding,work at 8 a.m , all other employees started at 7.30 a.m. in order to work thour overtime.Deakin and Johnson did not work overtime"The tr. p 24,124, reads "didn't." It is hereby corrected to read asstated above249"I'll break your God-damn neck."'sBreeding also testified that he was late frequently whencoming back to work after lunch; that he had never beenreprimanded for it, and that he customarily adjusted histime by working late to make up the time he lost. Oncross-examination,Breeding denied that Thompson hadjob classifications or categories, stating that Thompsonhired the men for what they were worth and that none ofthe employees made the same amount of money and thathewas the highest paid employee. Breeding crediblytestified that when he was rehired in October 1967, afterhaving quit some time in September 1967, Thompsonmade no condition with regard to dependability. That allThompson said was things would be the same as theywere before.16 On further cross-examination, it appearedthat there was an extremely important rush job in theshop on which Breeding had worked on February 15 until7:30 p.m. in order to finish a part which was rushed byplane to its destination." Breeding had also worked onanother part of the same rush job on the morning ofFebruary 16, but had completed his assigned task when hewent to lunch. Breeding credibly testified that he did notknow that he was to receive another assignment or thatthe rush job was not complete at noon. Breeding admittedthat he had concealed from Thompson the fact that hehad signed a union authorization card and admitted thatThompson had related things to him about the Unionwhich could be considered confidential.RayWatkins testified that he had worked forThompson over a period of 4-5 years, having beendischarged by Thompson on four or five occasions andhaving quit Thompson on four or five other occasions;that his last employment by Thompson had commencedsometime in the latter part of January until the time ofhis discharge on February 2, 1968. Watkins stated that onthe day he was terminated he was scheduled to leave earlybecause he was getting some medical treatment; that as hewas leaving Thompson told him he was being let go forlackofwork.Watkins replied that he was full of"bullshit;" the he had a week's work coming up on whichhe had started, that he had another job which he had setaside and which was only partially finished and that to lethim go while keeping part-time help didn't make sense.Thompson replied "that's it" and walked off. Watkinsfurther testified that Thompson knew he was a member oftheUnion from a discussion he had with him severalmonths earlier and that he knew that Thompson had beenamember and favored the International Association ofMachinists.Watkins conceded that he had been in and outof other job shops although he had been in the trade for31years,and that he had a drinking problem; thatcustomarily during his lunch hour he had a couple ofdrinks and that Thompson was well acquainted with thatfact.On cross-examination, he denied that he was placedin any job classification when he was hired saying "we justtalkedmoney, I didn't know of the nomenclature - I'4Breedmg,as notedabove, cast one of thechallenged ballots."Thompsonhas a slightly different versionMrs Thompson did nottestify"The evidence shows that Breeding had quitin September 1967 becausehe was refused an increase and that at that timeThompson had a rush jobin the shop Respondent counselapparently was tryingto show thatBreeding had violated a condition of his reemploymentby taking extratime for lunch when another rush job was in the shopAs I creditBreeding,I do not find this to be the case"The rush job, according to Thompson, was receivedfrom E G & GaboutFebruary 8 and involved fabricationof parts fora nuclearexperiment at Mercury,Nevada. 250DECISIONS OF NATIONAL LABOR RELATIONS BOARDdidn't know of classification he puts me in." He furtherdenied that he knew any of the classifications thatThompson had. He did not remember whether Thompsonhad told him at the time of his layoff that as he was thelastone to get on the job, therefore the first to go.Watkins also denied that when he was rehired in Januarythat he was told he was hired for a particular job or thatprospects of continued employment were not too good,stating he always expects ups and downs in a job shop;thatwhile he was employed by Thompson during thisperiod, he worked on several jobs not any particular one;that Thompson did not discuss with him whether businesswas good or bad. Watkins insisted that when a personstarts a job in a shop he finishes the job and that at thetime of his layoff he had unfinished work.James N. Kleven testified that he was employed byThompson on November 5, 1967, and continued to workuntil his discharge on February 21, 1968; that he signedan authorization card for the Union; that he was presentwhen Thompson addressed the employees on February 5;and that Thompson said "Do you know that you'reworking 9 hours a day and if the Union comes in andmakes it 8 hours a day - I hour a day, you could buy alotof insurance with that."Kleven stated that heoverheard Thompson say to Breeding on February 16,"I'llbreak your God damn neck," and that Thompsonwas angry and upset at the time; that after Breeding left,Thompson told him and Randall, "I'll kill thatson-of-a-bitch,"thatonFebruary 19, theMondayfollowing the election, he came to work as usual at 7:30a.m.He received no assignment and had nothing to dountil 10:30 when Thompson came over to him and toldhim that he wanted Kleven to quit. Kleven replied that ifhe had his check he would take it and go. Thompson thentoldKleven that he had nothing for him to do and to siton the bench. Thompson also said I've had too muchtrouble already; that he couldn't fire Kleven but wantedhim to quit. About 11:30 he gave Kleven a job whichlasted about an hour and a half and complained 10 or 15minutes later that Kleven was taking too long on the job.In the afternoon, Thompson had Kleven sweep the jobshop. All other employees in the shop continued to workallthat day. The following day, Kleven again had noassigned tasks but swept the floor in the morning while allthe other employees were working. Thompson, during thisperiod likewise worked on a lathe most of the time. About12 noon on Wednesday, ThompsongaveKleven his checkand told him he was fired, saying that his lawyer told himitwas all right to fire him. Kleven testified that during hisemployment by Thompson, one of the jobs which tookmuch of his time was the fabrication of "shock blocks,"which had to be optically clear from one end to the otherinparallelwith a tolerance of 2/100's of a thousandth,that some of the blocks had a slot in them which requireda tolerance of one 1/1000 of an inch; that he made aspecial tool to cut the slot and that at times the materialwould get hot in the center and expand so that the blockhad to be remilled; that such a problem was common withthe lucite material; that he made about 500 of the blocksand about 250 had slots; that he was complimented by theinspector concerning the blocks, Thompson telling himthat the inspector liked the work "real well" and was"real well pleased with the job." On cross-examination,Kleven denied that he had any personal knowledge eitheron February 19-21 that business was off,sayingthat therewas work for everybody except himself. Kleven alsodenied that Thompson told him that because of theinventory tax being due on March 1, a number ofcustomers did not want their jobs completed. He admittedthat Thompson also told him that he was too slow. Oncross-examination,Kleven admitted that Thompson toldhim he had lost money, about $900, on the shock blockcontract, that he had worked on a number of other jobs,while inRespondent's employ; that he did the polishing onthe shock block job by hand; that he wasn't informed thatthey lost money on the contract until just about the timehe was finished with it and after Thompson learned aboutthe Union petition; that it was at that time he told him itwas Kleven's fault because he was too slow; that prior tothen he had never been criticized for being slow He alsotestified that Thompsoncameto his machine and lookedat the shock blocks once or twice a day while Kleven wasworking on them and that Thompson said they werecoming outreal good.Alfred Deakin testified1s that he was hired in October1967; that he became aware of union activity in Januaryof 1968; that Thompson spoke to him about the Union onthe same day or the day after Thompson received noticefrom the Board that the Union had filed a representationpetition; that Thompson informed him that he received thenotice "that some of the men had putinanapplicationfor the Union" and he blamed Ray Watkins and JimKleven. Thompson added that if the Union came in hewould not be able to keep Deakin as he couldn't afford topay him the rate; that sometime afterward before theelection,Thompsonagainspoke to him and said thatDeakin was a key man, that it would be better for him iftheUnion did not get in, that Thompson was fairly sureof the votes of Mattice, Eric Matazat, and Randall, thatThompson also thought that Breeding would vote againsttheUnion. During the week after the election Thompsonhad another conversation with Deakin saying that he knewthatDeakin had voted for the Union as had Watkins,Kleven andBreeding.Deakin testified to an occasionwhenBreedingmet him at the door with a glass ofalcoholic beverage in his hand about 4:30 p.m. as Deakinwas goinghome and invited him into the office for adrink.Deakin declined." Deakin also testified that heknew nothing about job classifications in the shop andthathewasnotaskedconcerninghisown jobclassification; that he doesgeneral machinework and thatall employees would be either tool and die craftsmen orgeneral machinists; that Thompson told him that Watkinswas a good worker and that so was Breeding.Oncross-examinationDeakin testified that he was 75 years ofage; that his rate of pay was $4.25 an hour; that he wasqualifiedas a tooland die maker but considers himselfworking in the capacity of a machinist; that the equivalentunion rateishigher and that Thompson told him that ifthe Unioncame in hewould not be able to keep him afterthe election; that work did fall off around the time of theelection because he was put on fill in jobs, jobs that aredone when there isnothing elseto do and are laid asidewhen work of a more pressingnature comesin.Deakinfurther testified that Thompson told him thatBreedingandWatkins were involved in union activity and that hewas goingto fire them.He denied that Thompson hadsaid to him there was no work for them or gave any otherreason for their discharge. Deakin also denied that at thetime of theterminationofWatkins,Breedingand Kleven,"Alfred Deakin's testimony as mentioned above was received at theprior hearing before Trial Examiner Royster and was stipulated into therecord of this hearing"Breeding fixes this incident in his testimony as occurring on February2 H & K MFG.CO.251Thompson made any sortof statementto him of any kindas to why they werelet go otherthan that they were let gofor union activity.Deakin stated that when he applied fora job at Respondent's establishment he gave referencesand mentioned the Gilro Tool and Machine Company asthe lastplacehe had worked. He told Thompson that atthat time he would still have been there except that Gilro,amember of the California Metal Trades Association,hadacontractwith the Union which required anemployee to be automatically retired at a certain age; thatDeakin had reached that age and had to leave; that duringthe conversation with Thompson prior to the electionThompson said he did not understand why "I would votefor the Union after they had kicked me out of the otherjob."Deakin replied that they had not kicked him outbut that it was in the contract.AllenRandall,awitnesscalledinbehalfofRespondent, testified that he was a machinist withexperience from 1948 and had worked in a number of jobshops. He was employed by Respondent on November 27,1967, at a rate of pay of $3.80 per hour, that he wasoffered $4 per hour by Thompson but declined to work atthe higher rate because he had not worked at the trade for2 1/2 years. He stated that his job classification was thatof generalmachinist.20Randall testified that he hadperformed the shock block operation on three occasions in1968 after Kleven's discharge. That the orders consisted ofapproximately200to300eachtimeandthatapproximately 100 of the shock blocks had slots; Randallexplained that he used techniques different than Kleven incuttingthe shock blocksand inpolishing them. In thecutting he usedgreater amountsof oil or coolantwhile inthepolishinghe used a buffer.Both changes in thetechnique of fabricating the shock blocks, according toRandall and Thompson,shortenedthe length of timenecessary for the completion of a shock block to amarkeddegreeandresultedinfewerremillings.Apparently Randall himself originated the changes in theoperation and Thompson approved. This testimony waselicited in order to demonstrate that Kleven was slow andwas therefore justifiably discharged.While I agree thatRandall's technique showed ingenuity and made thecontract for shock blocksmoreprofitable for RespondentIam not persuaded, as will bediscussedbelow, that itdemonstrates Kleven was justifiably discharged or thatKleven was too slow. Randall further testified that afterthe election,overtime commencingthe week of February19was curtailed but restored about 2 1/2 weeks later.Thompson informed the employees that orders had startedcoming in andwork had picked up. On cross-examinationRandall testifiedthat his wages were increasedto $4 perhour on January 29 and thathe got another raise on June1.John Mattice testified" that he has been employed byRespondentfor over 10 years; that for the past few yearshe has been a permanent full-timeemployee of the FinePaper Box Company in San Leandro and works forRespondentprimarilyasamaintenancemachinistevenings and weekends.The evidence shows that Matticewas employed by Respondenta minimumof 20 hours perweek includingJanuary and February and wasresponsibleforpracticallyallthemaintenanceofmachines inRespondent's establishment.He waspaid at the rate of $4per hour andon occasionworked on the fabrication ofparts and did other production work. Mattice testified"Randall did not say how or from whom or when he learned his jobclassification.Ido not give any weight to Randall's testimony in thisthatThompson told him on the day before the Boardelection that he was eligible to vote and to be there ontime to voteHerbertW. Thompson, the owner of Respondent'senterprise, testified that at the end of January he hadeight employees; thatMrs Thompson pays the bills,makes out packing slips, does the invoices, keepstimecards, makes out checks, including payroll checks andsigns them; that he, himself, is a journeyman tool and diemaker and works in the shop during the day, evenings,most Saturdays and some Sundays; that during slacktimes he works more than during busy times; that heprepares bids for contracts and occasionally leaves theshop to solicit business, that he was a member of theInternational Association of Machinists for 12 years up toabout 4 1/2 years ago when he became an employer, thata good deal of his business consists of the overflow fromother machine shops as a subcontractor when they cannotkeepupwiththeirorders.Thompson presented adocument" which purported to reflect the gross sales forthe years 1967, 1968 and through April of 1969 Histestimony showed that the document did not trulyrepresent the gross sales for each particular month, ratheritshowed the cash receipts for each particular month andrepresented receipts for work performed" 30 to 60 daysearlierOn occasions, like December 1967, some amountsreceivedwere entered in the January 1968 totals.Primarily the document was presented to show thecomparison between the months of September, October,November 1967, totaling $77,789.76 with the following 3months,December 1967, January 1968, and February1968 which showed a total of $43,582.71. The intent wastodemonstrate a drop in business during the latter3-month period. I reject the exhibit's probative value inthis regard because Thompson testified that in the summerof 1967 continuing to Christmas 1967, there was a specialnonrecurrent order for cannery machinery from the FilperCompany.Accordingly, Imake no finding whetherbusiness conditions in February 1968 warranted layoff ofany employees. I believe the issue immaterial in theposture of the case as found herein.Thompson insisted that when he laid off Watkins, whowas hired on January 12 at $4.40 per hour, he was thejuniorman in the shop in the job classification of toolroom machinist, that Watkins, although a drinking man,does a good day's work for a day's pay; that he could bereliedupon; that any time Watkins wants to work andThompson has work available he will hire him; that hehas worked for him approximately 12 times; that when hehiredWatkins on January 12 he had called Watkins whotold him that he was desperate and needed work; thatThompson told him he had some castings which wouldtake a couple of weeks and that if work picked up hecould have a job for a longer period and that Watkinsagreed to come in on that basis; that when Watkinsfinished that job, he didn't have anything else for him;thatWatkins had finished it 2 or 3 days before he waslaid off on February 2; that the last job Watkins did wasa slice guage for Hexcel and that all that remained was toassemble it; that Thompson himself did that in 4 hours onthe following Sunday; that the rush job for EG & G didnot come in until after Watkins was terminated.regard because of my finding that there were no job classifications as suchat Respondent's shop"Mattice's testimony in the prior hearing was stipulatedinto the recordof this hearingHe also testified in the instant hearingAccordingly, thetestimony mentioned herein refers to both hearings"Resp.Exh. 2."In some instances cost of material as well 252DECISIONS OF NATIONAL LABOR RELATIONS BOARDWith regard to Kleven, Thompson testified that he haddetermined beforeWatkins was laid off that Kleven wasincompetent; that he hired Kleven when he had thecannery machine work in November and which had to bedelivered before Christmas, that he recognized that Klevendid not possess standards which Thompson required butthat he was in a bind to deliver the cannery equipmentand let him work, being aware of the fact that he wasslow but capable; that Kleven did his work well and thatwhen Christmas came along, he did not want to lay himoff just before Christmas; that as a result Kleven wentbeyond the 30-day probationary period. At that time, heput him on some shop jobs; that every job that Kleven didwas slow; that he kept after Kleven to speed up; that inJanuary he had made up his mind to lay off Kleven; thatThompson, under his lay off policy, could not lay offKleven until he laid off Watkins because Kleven was thesenior employee of the two in the same job classification;that he told Breeding, his foreman, on January 29;=' thatifnomore work came in he would have to lay offWatkins and Kleven and that this determination wasmade before he received word from the Board that theUnion had filed a petition; that he did not receive thenotice from the Board until January 31.Thompson further testified that he discussed hisseniority and lay off system withBreeding; thatBreeding'smain job as foreman was to answer the phone when hewasn'tthere, to talk to anyone who came in, to takecharge of the men when Thompson was not in the shop;that Thompson handed out the work most of the time buton occasionBreedingdid so in Thompson's absence; thatBreedingwas a tool and die maker and was paid $4.60 perhour in August 1967, was raised in October 1967 to $4.75per hour which was his rate of pay when he wasterminated on February 16; that when he rehiredBreedingon September 15, 1967, afterBreedinghad quit in August1967,Breedinghad solicited employment from himacknowledging that he had made a mistake when he quitinAugust; that he toldBreedingthat when he had quit inAugust,Breedingleft him "high and dry" on a deadlinejob; that at first he refused to takeBreedingback butuponBreeding'spromise that it would not happen again,Thompson told him thatinasmuch as hehad not madeany other man foremanduring Breeding'sabsence, hewould take him back exactly thesame asbefore at thesame pay, thatBreedingwould still be the foreman but ifBreedingever lethim down againitwould be the lasttime.Breeding assuredhim that he would not and undertheseconditionsThompsonreemployedBreeding.Thompson stated that he firstlearnedthatBreeding hadsigned anauthorization card on the evening of February16when his wife informed him of that fact; thatRespondent received the EG & G job about February 8and it consisted of parts for a nuclear experiment inMercury, Nevada; that it consisted of three parts, one ofwhichBreedingfinished on February 15 at which timetherewas a plane waitingto take the finished part toNevada; thatthemain sectionof the job was to befinished on February 16 by 6 p.m.; that anotherplane waswaiting onFebruary 16 but because Breeding had beenterminated earlier thatday, the remaining parts were notdelivered until completed by Mattice at 10:30 p.m. Withregard to the circumstances of Breeding's dischargeThompson testified that about 12:35 p.m. on February 16,he noticed that Breeding had not returned, that by 12.45he started to wonder what happened and telephonedBreeding'shouse; that he then decided to look forBreeding and visited three bars in the vicinity. When hegot to the third one he saw Breeding's car outside; it wasthen about 12:55 that Thompson walked to the door andsaw Breeding sitting at the bar with two glasses of beer infront of him, one of which was half full. Thompsonwalked over to Breeding and said, "When you get back tothe shop your check will be waiting for you." Thompsonstated that he terminated Breeding because he was in abar drinking when he was supposed to be at work andthat inmaking the discharge he did not take intoconsideration the pending Board election; that whenBreeding came back to the office to pick up his check,Mrs. Thompson came running to Thompson in tears andsaid that Breeding was "threatening her and terrorizingher to the extent she became hysterical."" Thompson thensaid to Breeding, "You threaten her again, I'll break yourGod damn neck." With regard to Deakin, Thompsontestified that after nis meeting with the employees onFebruary 5, Deakin came to work about 8 a.m.; that hetook him aside and said that there was a poster on theboard saying there was going to be a union election; thathe had called a meeting of the men earlier to tell themthere was nothing to hide; they could talk if they wantedto; that Thompson didn't care; that he told Deakin thatbecause he was not at the meeting he was telling himprivately what this was about and that Deakin replied Ibetter look for another job. Upon Thompson inquiring thereason,Deakin replied, "Well, the last place that Iworked the union forced me out of my job because I'mover age." Thompson replied that he didn't know whatwas goingto happen but that Deakin didn't have to lookfor a job now, that as long as he was running the shopDeakin's job was good, but "if the Union wins theelection, and that's their policy, and I have to sign acontract to that effect, there's nothing I can do."Thompson then said that there was nothing to worryaboutnow.Thompson described an incident whichoccurred a week before the election when Deakin wasassigneda job to build a drill and during which Deakinspoiled some special ground steel by cutting it too short;thatDeakin felt rather despondent about this and toldThompson he was going to quit and Thompson replied,"You don't have to quit. I mean you're a key man. Icouldn'tgetalongwithoutyou,youknow that."Thompson continued that he had to pep up Deakin'smoraleon occasion as he would have bad days because ofhis age andmake some stupid mistakes. Testifying withregard to his talk to the employees on February 5 at 7:30a.m., Thompson said that he told the men that they wereprevious Friday before the election poster had been placedon the bulletin board and that he called their attention tothis poster; that therewas going tobe a union election;that there was no need to whisper or hide around corners;that he didn't care if they talked about it; that he didn'tthink the men would gain anything; that the way he saw itwas that even though Thompson did not have a medicalplan because he was too small, he always paid overscaleand provided overtime in lieu of medical insurance; that ifthey wished to buy insurance they had the "where-withall"to do it; that they didn't have anything to gain from theUnion but that it was their decision to make; that he"I do notcredit this statement.Breeding testifiedthat Thompson toldhim on February 1, that Kleven was next."Mrs. Thompson did not testify. H & K MFG.CO.253didn't care. Thompson denied that he had offered Keoughany money or other remuneration in order to induce himto vote in the union election. He admitted that he hadread the consent election agreement but did not read theprovisionswith respect to eligibility of voters; that heassumed the Board would make a determination as towho was eligible to vote.On cross-examination, Thompson testified that in a jobmachine shop like Respondent's that one loses about 50percent of the time on bids; that if the monetary loss orgain goes beyond 15 percent on a job there is a seriouserrorwith one's bidding; that the number of employeeslisted on Respondent's Exhibit 2 was not quite accurate inthat at various times during 1967 he did have 10 to 12employees; that at the time Kleven did the shock blockjob he had bid on a shop rate of $10 per hour and thatsubsequently at the time Randall fabricated the shockblocks he had raised his bid and received the contract at arate of $11 and $12 per hour. With regard to Kleven,Thompson testified that Kleven could do the work, wasqualified to do the work but could not do the work in thetime required in a job shop. Thompson admitted thatKleven's timebook contained the notation, "terminated2-21-68, lack of work,junior man inhis category," thatThompson did not add that he was incompetent becauseKlevenwas past his probationary period. Thompsonconceded thatWatkinswas asuperiorworker whencompared to Kleven but that he laid Watkins off firstbecause he was junior to Kleven and that in addition hecould always get Watkins back inasmuch as Watkins isout of a job every month; that the only notice he gaveKleven that he was to be terminated was on Monday,February 19, when he told Kleven that he had no work forhim, showed Kleven that he had lost money on the shockblock job and suggested to Kleven that he should quit. Heacknowledged that he was afraid to fire Kleven and thatKleven did not do very much work on his last 3 days ofemployment, and that the other employees worked quite abitmore than Kleven did during this period. Explainingwhat some of the other men were doing, Thompsonconcluded, "I didn't care if Kleven worked or not. He wasno good anyhow." In reply to the question, "So you justhave him sit there, essentially for 2 days" Thompsonreplied, "He didn't quit,and I askedmy attorney what Ishould do about it, and it took 3 days to find out if Ishould lay him off, so I did."Thompson conceded thatBreedinghad finished hisassigned job on February 16 before Breeding went tolunch but stated that he put another assignment on hisbench while Breeding was out to lunch and that Breedingdid not know about the newassignment.Thompson alsoconceded that when he talked with Breeding about layingoffWatkins at the end of the week, he may have madesome remark about Kleven being next and that the"statement sounds like something I might have said." 16That he does not remember whether he gave Breeding anyreason for laying Kleven off but that Breeding knew thatThompson regarded Kleven as being too slow, that whenhe spoke toBreedingabout layingWatkins off heremarked that work was not coming in and that he wasgoing to have to lay Watkins off at the end of the week.Thompson testified that he curtailed overtime on February19 because work was slow and reinstated overtime about10 days later because work had picked up. Thompson"I credit Breeding'sversion and that this conversation occurred onFebruary I.admitted that when he went out with Breeding for lunchon occasion they consumed hard liquor. Thompson deniedthat he had at any time prior to the Board electionattempted to determine who was prounion and who wasagainsttheUnion,saying"Icouldn'tcare less."Thompson further testified that when he sent a correctionto the Board adding Wendt's name to the eligible list, henoticed that Kleven was listed as general machinist whenhe should have been listed as a toolroom machinist and hehadMrs.Thompson change it. Thompson identifiedGeneral Counsel's Exhibit 10 as the list sent to the Boardagent for these corrections but conceded that GeneralCounsel's 10 did not include any correction of Kleven'sjob classification.C. Analysis and Conclusions1.The legal principles involvedWhere, as here, contradictory reasons for the dischargeof an employee are advanced,it isthe responsibility of theTrialExaminer, initially, toweigh the evidence andresolve the factual conflict. The concurrent existence of anotherwise valid reason for the discharge of an employeedoes not preclude a factual determination that hisdischargewas discriminatory if it appears from apreponderance of evidence, and the reasonable inferencesto be drawn therefrom, that the discharge was in factmotivated by the employer's opposition to the employee'sknown union activities and/or sympathies.27"Moreover, it matters not that for reasons apart fromtheunionactivityanemployeedeservessummarydischarge if as a fact the reason was union activity."28In determining this question it is well settled that if adischarge ismotivated wholly or even in part by theemployee's union activity, it is illegal despite the existenceof adequate cause for the discharge.29Applying the foregoing principles to the dischargesinvolved herein inevitably leads to the conclusion that eachof the men,?Breeding,Kleven, and Watkins30 were illegallyterminated in violation of the Act.'2.Thedischarge of BreedingRespondentessentiallydefendsthedischargeofBreeding on the ground that Breeding was discharged forcause in that Breeding was drinking beer in a bar31 whenhe should have beenat work.At the hearing,Respondentattempted to develop evidencethat twoother reasonsjustifiedBreeding's discharge;(a) the failure of Breedingto appreciate the pressing nature ofthe workon hand and(b) Breeding's remarks to Mrs.Thompsonwhen she wasmaking out his final pay checkon February 16.On the other hand the General Counsel and theChargingPartycontend that Breeding was dischargedbecause of his union activity and sympathies.Itisclear that Breeding, as Respondent'sworkingforeman, enjoyed Thompson's confidence and Thompsonmade many statements to him under-the assumption thatBreeding was on"his side."That thisconfidence was"Bultoni FoodsCorp..298 F2d 169 (C A. 3)"Edward G BuddMfg, Co..138 F.2d 86 (C A. 3) cert.denied 321 U.S.778"BarbertonPlasticsProducts.Inc..354 F.2kl 66 (C.A. '6);Reading doBates.Inc. 403 F.2d 9 (C A 5)."Watkins was temporarily laid off not terminated"1 credit Breeding that the bar served food 254DECISIONSOF NATIONALLABOR RELATIONS BOARDmisplaced is of no concern. Whether or not BreedingencouragedThompson's confidences is equally of noconcern.The crux of the matter is my conclusion thatBreeding'stestimonyconcerninghisnumerousconversations with Thompson is worthy of credit and thatThompson's denials are unworthy of credit. I make mycredibility resolutions and findings on the manner in whichBreedingand Thompson testified, the testimony of Deakinand other witnesses, the logical course of events, as foundbelow,thevariousadmissionsbyThompson andThompson's illogical and contradictory statements innumerous particulars.It is plain that prior to February 1, when Thompsonreceived a communication from the Regional office of theBoard notifying Respondent that the Union had filed arepresentation petition, there was no open discussion ofunionorganizationandthatRespondenthadnoknowledge or suspicion that the Union was seeking toorganize its employees.Upon receipt of the Boardnotification,Thompson thereafter reacted quite strongly.In voicing his opposition to the Union to Breeding,Thompson expressed strong resentment against Watkinsand Kleven whom he suspected of being the instigators ofthe organizational drive. He toldBreeding,"If the Uniongetsin here, I'm going to fire every son-of-a-bitch in theshop within a year." On the same day Thompson decidedto implement his announced plan and told Breeding thathewas going to lay off Watkins the next day, and,pointing a finger at Kleven, said, "That fat bastard isnext."On the same day, Thompson talked with Deakin andagain namedWatkins and Kleven as the union instigatorsHe also told Deakin that if the Union came in he couldnot keep him. That thereafter the forthcoming electionwas a source of constant concern to Thompson is readilyapparent. Not only did he seek to enlarge the eligible listof voters by placing Keough and Wendt on the voting listbut he also urged themaswellasMattice to vote.']AdditionallyThompson discussedwithBreedingandDeakin those employees whom he regarded favorable orunfavorable to the Union. It is in this setting thatBreedingexpressly told Thompson that he wanted no partof Thompson's scheme to place part-time employees onthe list of eligible voters. Thompson,realizingthat hisconfidences toBreedingwere unwarranted and thatBreedingwas unsympathetic to his cause, told Breedingthat he "couldn't have a foreman that wasn't on his side."Deakin's testimonyis consistentwith that of the creditedtestimony of Breeding, and I credit Deakin's testimony inthepriorhearing even though I did not have theopportunity to observe him while he was testifying FromFebruary 6, whenBreedingannounced his opposition toThompson's plans, Thompson knew thatBreeding at thevery least was sympatetic to the Union. I have no doubtthatMrs. Thompson immediately told her husband of herconversationwithBreeding on February 6, when sheasked "how could you do this to Herb?" and receivedBreeding'sreply that Thompson was doing it to himselfbecause he did not provideinsurancebenefits. Thereafter,asBreedingtestified,relationsbetweenBreeding andThompson were cool and conversation was confinedstrictly to business." I do not infer that Thompson acted wrongfully in this regard. It ismentioned to show that Thompson carefully canvassed the situation andexplored every avenue in an attempt to insure a vote favorable toRespondentIconclude that Breeding's lack of support continued tonettle Thompson and caused him to seize upon Breeding'stardiness on February 16, the day of the Board election,as a pretext for Breeding's discharge. In my opinion, thedischarge, under all the circumstances, is not subject toany other interpretation.As the working foreman,Breeding obviously had privileges and had taken extendedlunch time on many occasions. Breeding had worked latethe night before and had on February 16 completed hisassigned task prior to going for lunch. I credit Breeding'sexplanation that because of the election scheduled at 5p.m. that evening, he decided to go to the bank first andwas delayed there; that after his visit to the bank he washaving his customary lunch consisting of a sandwich and abeer.Thompson's own testimony indicates a motivationand concern of matters other than the professedcompletion of the rush job for E G. & G. Having assignedanother job to Breeding during Breeding's absence,Thompson at 12:35, when Breeding was only five minuteslate, stated that he had become apprehensive of Breeding'sabsenceAt 12.45, although he, himself, was engaged inwork on the E.G & G. job, Thompson felt impelled toleave the shop unattended to search for Breeding andupon discovering him in the bar immediately dischargedhim. Clearly this sequence is unreasonable and illogical. IfThompson was disturbed by Breeding's tardiness becauseof the E.G. & G. job, he surely would not have abandonedhis own work or left the shop without supervision butwouldhavewaitedforBreeding'sreturnand thendischarged him or he would have waited to the end of theday when the E.G. & G. job would have been completed.Thompson, as a result, put himself in a position that thecompletion of the job was delayed until 10:30 p.m. whenMattice finished the part that Breeding was to have done.1111Thompsonapparentlywas , well ' acquainted ' withBreeding's lunch time habits as he looked for Breedingonly in bars although there were several restaurants in thevicinityMoreover, drinking alcoholic beverages duringlunch by Breeding and other employees, like Watkins, waswell known to Thompson.Iconcludeupon all the evidence that Breeding'sdischargewas motivated by Thompsoh's resentment ofBreeding's unionsympathies and to prevent Breeding fromcasting a vote in the Board election scheduled for thatevening." In fact Thompson told Breeding that he couldnot vote in the election.3.Watkins' layoffThe credited testimony recited above shows that RayWatkins was immediately suspected by Thompson to beone of the employees who inspired the Union movement.The evidence further shows that Thompson lost no time inimplementing his announced plan to rid himself of Unionadherents.As his first step he laid off Watkins onFebruary 2. 1 credit Watkins' testimony that sufficientwork had already been assigned to him to keep him busyfor at least another week. As Thompson testified that theE.G. & G. order came in on February 8, it is apparentthatWatkins normally would not have been laid off for atleast two weeks, if then I am convinced that Watkins waslaid off without notice because Thompson regarded him asa leader in the Union movement and not because Watkins"Although I do entertain some doubt,Iam assumingthat Thompson'stestimony to this effect was accurate"ThompsontoldBreedinghewas discharging him for "cause," alegalism he undoubtedly learned was a necessary factor H&KMFG.CO.was hired for a temporary job or that work had suddenlyslackened.Even if the latter were true, I believe thatWatkins would not have been let go on February 2, exceptof his suspected Union adherence and Thompson's desiretodeprive theUnion of a favorable vote in theforthcoming election. I find, therefore, that Watkins' layoff constituted a violation of Section 8(a)(3) and (1).4.The discharge of KlevenIhave hitherto alluded to Respondent's asserted jobclassification system together with its unpublished policywith regard to lay offs. I have found above that neitherjob classifications as such nor a definitive lay off policywere actuallyinexistence.The reasons advanced byThompson for the delay in the discharge of Kleven clearlydemonstrate that the jobclassificationsand lay off policywere contrived by Thompson as an afterthought in anattempt to rationalize, explain away, and obscure thediscriminatory nature of Kleven's discharge.With regard to job classifications the only documentsubmitted to the Board containing the names of employeesand their job classifications was the list of eligible voters."Thompson, at the hearing, apparently aware that he hadlistedKlevenas a generalmachinist on the eligibilitylist,36was impelled to counteract this evidence. Thompson,thereupon, attempted to show that Kleven,beingsenior toWatkins in the same job classification, was entitled to beretained whileWatkins under this so-called policy had tobe let go. On the other hand, Thompson testified thatafterKleven's discharge he assignedto Randall, who hadless seniority than Kleven, the fabrication of shock blocks,a job on which Kleven had spent a substantial part of histimewhileinRespondent'semploy.Thompsonemphasized thatRandallperformed that job moreefficiently and at a profit for Respondent while Kleven'sperformance on that job resulted in a monetary loss toRespondent.Itwould seem, therefore, that Kleven and Randall"couldmore logically be placed in the same job categoryand the differential in their rate of pay could be accountedfor by reason of Randall'sabsencefrom the trade for 21 /2 years prior to his employment by Respondent. YetRandall,alsoclassedas a general machinist on theeligibility list,wasretained eventhough he had lessseniority than Kleven.Thompsonon severaloccasionsduring histestimonyconceded that Kleven did good work and was a capableman, nevertheless,hisresentmentofKleven surfacedduring cross-examination,when he was asked why hepermittedone man[Kleven on February 19, 20, 21] tohave nothing to do while the other men were fairlyconsistently employed, Thompson replied, "I didn't care ifKleven worked or not. He was no good, anyhow."Thompson's testimony that he permitted Kleven to passhis probationary period because he did not want to let aman go before Christmas has a hollowring and is notcredited.Inexplaininghislayoffpolicy,Thompsontestified that it was based on a 30- or 60-day probationaryperiod.Under such a flexible policy, Kleven, therefore,could have been discharged after Christmas or at any time"G.C. Exh. 9,"Thompson finally acknowledged that G.C.Exh.10 did not changeKleven's job classification although earlier he had testified otherwise."The testimony showed Randall was customarily assigned to productionor repetitive tasks. Thompson admitted the fabrication of shock blocks wasa production or repetitive operation which did not require superior skills255prior to the expiration of 60 days of his employment.Crediting Kleven's testimony, I find that Thompson didnot inform Kleven that he worked too slowly or that helostmoney on the shock block job performed by Kleven38untilafterThompson received notification of the unionrepresentation petition.Ibelieve it is unnecessary to burden this decision withfurther discussion of the inconsistencies and contradictionsinThompson's testimony. Clearly, the motivation forKleven'sdischargewasmanifestedbyThompson'sconversationswithBreedingabove and his talks with'Deakin where, in all instances, he blamed Watkins andKleven for bringing in the Union and listed Kleven as aunionsympathizer, whose vote would be and was cast fortheUnion. In view of Thompson's determined efforts,including his unfair labor practices, to muster a majorityof eligible voters who might vote against the Union, I amconvinced that Thompson discharged Kleven, in reprisalforKleven's suspected Union sympathy and adherence."Businessreasonsmay not be used as a pretext for adiscriminatory discharge .40Moreover, the gamesmanship practiced by Thompsonon February 19, 20, and 21, ostensibly on the advice oflegal counsel, tends to demonstrate that Thompson wasattempting to create a situation whereby Kleven wouldvoluntarily quit,while at the same time establishing acolorable pretext for Kleven's discharge.Inview of the foregoing, I find that Respondentdischarged Kleven on February 21 in violation of Section8(a)(3) and (1) of the Act.In summary, I conclude that Thompson believed thatWatkins and Kleven instigated the unionorganizingcampaign which led to the filing of the representationpetitionand discharged them for that reason. Even ifeconomic conditions warranted some lay offs, and I findthe evidence insufficient to support such a conclusion, Iwouldbeimpelledtofindthedischargeswerediscriminatory.This is not a case where the evidencesupports no other conclusion than that the lay offs ofWatkins and Kleven were because of economic conditions,or in the case of Kleven for being too slow.,, In short anemployermay not use a pretext dredged up from thebottom of the barrel to cover up - when the real reasonis protected activity.42"1 credit Kleven'stestimony that he made 500-600 shock blocks,200-250ofwhich had slots. Records produced by Respondent anddesignatedas G CExh. 5(d)(e) and (f) show delivery of only 200. Underthese circumstances,itwould appear there may be other records whichmay disprove Thompson'scontention that he lost money on the jobGeneral Counsel's5(f) shows a delivery of 50 on February9,5(d) adelivery of 50 on February 13, and 5(e) shows a delivery of 100 onFebruary 19. 1 assume that deliveries were made soonafterfabrication, itwould seem therefore that Kleven was not slow from February I toFebruary 19 as G.CExh.5(h) shows that Kleven put in 93 hours of workduring February,not all of which was on shock blocks, to which all of thistime was credited.Thompson and Kleven both testified that Kleven wasassigned otherjobs and worked on theE G & G. orderwhich had shoppriority from February 8 to 16."Of added significance in this regard is Deakin'stestimony thatThompson told him after the election that he knew Kleven voted for theUnion and that Watkins and Kleven were discharged because theyinstigated the ugion petition."Overnite TransportationCo.. 308 F.2d 284 (C A 4).'Materials TransportationCompanyand Cement Trucking Company,412 F.2d 1074 (C.A 5)."Rubber Rolls. Inc.,388 F2d 71 (C A 3) 256DECISIONSOF NATIONALLABOR RELATIONS BOARDD. Thompson's Speech of February 5 and TheCurtailment of OvertimeIdo not find a violation of the Act in Thompson'sspeech of February 5. Thompson, on that day, told theemployees that he had been permitting them to work onehour overtime daily in lieu of insurance benefits whichthey might secure through a union agreement and that thepay for the one hour overtime would buy a lot ofinsurance I do not infer from this statement a threat tocurtail overtime as a reprisal for selection of the Union Itseems to me to constitute a legitimate area for discussionduring an organizational campaign as it merely callsattention to the employer's benefits in contrast to whatthey could get under a union contract. Accordingly I willdismissthis aspect of the complaint.The General Counsel contends that Respondent cut offthecustomary overtime of one hour per day fromFebruary 19 to February 28 in order to implementThompson's alleged threat of February 5Ihave previously found that Respondent's evidence ofeconomic justification for the lay offs of Watkins andKleven could not be sustained. In making this finding Istated that Respondent's evidence of a slow down wasunpersuasive in the face of convincing evidence that unionanimus was a motivating force.With regard to thecurtailment of overtime, however, the evidence of theGeneral Counsel falls short of proving that Respondentwas motivated other than by economic justification .44Overtime was stopped for a little over one weekaftertheelection and at a time when the results of the electionwere uncertain, thus the employees could not have beeninfluenced in their vote. The General Counsel also failedtorefuteRespondent'smeagerandundocumentedtestimony that work had slowed down at that time Underthese circumstances, while the matter is in doubt, I findthat the General Counsel has not sustained his burden ofproof on thisissue.Accordingly, I will dismiss theallegation in this regardE. The 8(a)(1) AllegationsUpon the credited testimony of Breeding and Deakins,Ifind that Respondent independently violated Section8(a)(l) of the Act when Thompson.1.Told Breeding on February 1, 1968, that if theemployees went union he would discharge them.2.Told Breeding on February 1, 1968, that he wouldfireWatkins and Kleven because they instigated the unionrepresentation petition3.Told Breeding on February 6 that he couldn't have aforeman who was not on his side." As Breeding was not asupervisor within the meaning of the Act, he was entitledto all Section 7 rights like any other statutory employee.Thompson's statement, therefore, constitutes a seriousimpediment to and interference with Breeding's exercise ofhis Section 7 rights.4.Told Deakin on February 1 and again on February 6that he would not be unable to keep him on the payroll ifthe Union became the collective bargaining representativeof Respondent's employees. I find that these conversations"I have, as noted above,found the speech not to constitute a threat"MaterialsTransportationCompanyand CementTrucksCompany,supra"Although this statement was not alleged as a violation in theComplaint I find it was fullylitigatedwere designed by Thompson to coerce Deakin into votingagainst the Union.IV.CHALLENGESAND OBJECTIONSTO THE ELECTIONCASE20-RC-7966Irecommend that the challenges to the ballots ofMattice,Watkins and Breeding be overruled.IfindMattice to be a regular part-time employee whohad a community of interest with the employees in theappropriate unit.He worked regularly at Respondent'sshop approximately 20 hours per week for several yearsand during the eligibility period. The fact that he is afull-timepermanentemployeeelsewheredoesnotdisqualify him under current Board holdings.As I have found above that Breeding and Watkins werediscriminatorily discharged, they, therefore, continued tobeRespondent's employees at the time of the Boardelection of February 16 and they were entitled to cast aballot. In view of the foregoing, I recommend that theballots of Mattice, Breeding and Watkins be opened andcounted and if the supplemental tally shows that theUnion has obtained a majority of the valid votes cast thatitbe certified as the collective bargaining representative inthe unit agreed upon by the parties in the consent electionagreement.In the event that the supplemental tally shows that theUnion has failed to receive a majority of the valid votescast, I recommend that the Regional Director for Region20 set aside the election and hold a new election at a timehe deems appropriate.Clearly the unfair labor practices of the employer whichIhave found herein grossly interfered with the conduct ofthe election. It would, therefore, be unjust to permit theemployer to reap the benefit of these unfair laborpractices in the event the supplemental tally shows thattheUnion has failed to achieve a majority. On the otherhand the Union is entitled to certification in the event thatithasachievedamajoritydespitetheemployer'sinterference.It is further recommended that Case 20-RC-7966, therepresentationmatter herein, be severed from Case20-CA-4868, so that the Regional Director may proceedunder the terms of the Agreement for Consent Election inthat case.V.THE EFFECT OF THE UNFAIR LABOR PRACTICESThe activities of the Respondent set forth in SectionIII, above, occurring in connection with the operations oftheRespondent described in Section 1, above, have aclose, intimate, and substantial relation to trade, trafficand commerce among the several States and tend to leadto labor disputes burdening and obstructing commerce andthe free flow of commerce.Upon the foregoing findings of fact and upon the entirerecord, I make the following:CONCLUSIONS OF LAW1.Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2The Union is a labor organization within themeaning of Section 2(5) of the Act.3.By the discriminatory discharge of Clyde Breedingon February 16, 1968, and James Kleven on February 21,1968, and the discriminatory lay off of Ray Watkins onFebruary 2, 1968, Respondent engaged in violations of H & K MFG. CO.Section 8(a)(3) and (I) of the Act.4.By threatening employees with discharge becausethey assisted, sympathized with, or because they adheredto the Union or because they favored the selection of theUnionastheircollectivebargainingrepresentative,Respondent engaged in violations of Section 8(a)(1) of theAct.5.By engaging in the conduct described above duringthe period after the filing of the representation petition tothe date and time of the election, Respondent unlawfullyand substantially affected the results of the Board electionconducted on February 16, 1968.6The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and (7) of the Act.7.Allallegationsof the complaint not specificallyfound herein to constitute unfair labor practices arehereby dismissed.THE REMEDYHaving found that Respondent engaged in certainunfair labor practices it will be recommended that it ceaseand desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.Having found that Respondent violated Section 8(a)(1)by threatening, coercing, intimidating its employees andinterfering with its employeesrightsunder Section 7 of theAct, I shall recommend an order that it cease and desistfrom such conduct.Having found that Respondent, by discharging ClydeBreedingon February 16, 1968, and James Kleven onFebruary 21, 1968, and by laying off Ray Watkins'° onFebruary 2, 1968, unlawfully discriminated against them,Ishall recommend that Respondent make them whole forany loss of pay that they may have suffered by reason ofthe discrimination against them, by payment to them of asum of money that they would have normally earned fromthedateof their discharge until the date of theirreinstatement,lessnet earningsfor the interim period.Backpay is to be computed on a quarterly basis in themanner established by the Board inF.W.WoolworthCompany,90 NLRB 289, with interest at the rate of 6percent per annum to be computedin the mannerset forthinIsis Plumbing & Heating Co.,138 NLRB 716.Having found that John Mattice, Ray Watkins andClyde Breeding were employees eligible to vote in theBoard-conducted election on February 16, 1968, in Case20-RC-7966, I recommend to the Regional Director of theRegion 20 that the challenges to their ballots be overruledand their ballots counted and that a new tally of ballotsincluding their votes be issued.Having found above that Respondent, by certainconductdescribedaboveduringthecrucialtimecommencing with the filing of the petition to the date ofthe election, substantially and effectively interfered withhis employees'rightsto a free and untrammeled election,Irecommend to the Regional Director of the Region 20of the Board, that if the Union obtains a majority as aresult of the inclusion of the ballots of Mattice, WatkinsandBreeding,thatitbecertifiedasthecollective-bargainingrepresentative of the employees inthe appropriate unit agreed to by the parties in the currentelection agreement. In the event that the Union fails to"There is some inconclusive evidence thatWatkinswas offeredreinstatement onMarch 19,1968. 1 leave that question open for thecompliance stage.257obtain a majority,it is recommended that the election inCase 20-RC-7966 be set aside and a new election beconducted at an appropriate time to be determined by theRegional Director.It is further recommended that Case20-CA-4868 besevered fromCase 20-RC-7966Ifind the unfair labor practices found herein strike atthe very roots of employees'rightswhich the Act isdesigned to protect.Accordingly I shall recommend abroad cease and desist order.RECOMMENDED ORDEROn the basis of the foregoing findings of fact andconclusions of law, and the entire record in this case, Irecommend that Respondent, HerbertW. Thompson,d/b/a H & K Manufacturing Company, its officers,agents, successors, and assigns, shall-I.Cease and desist from.(a) Telling its employees that it will discharge them ifthey assist, sympathize with, and/or adhere to the Union,or if the Union is selected as their collective-bargainingrepresentative.(b)Discouragingmembership inToolandDieCraftsmen,affiliatedwithNationalFederationofIndependent Unions or in any other labor organization bydischargingorinanyothermannerunlawfullydiscriminating against any of its employees in regard tohire or tenure of employment or any term or condition ofemployment.(c) In any manner interfering with, restraining, orcoercing its employees in their right to self-organization,tobargain collectively through representatives of theirown choosing, to engage in concerted activities for thepurpose of collective bargaining or other mutual aid orprotection.2.Take the following affirmative action which I findwill effectuate the purposes of the Act(a) Offer to reinstate Clyde Breeding and James Kleventotheirformer or substantially equivalent positionswithout prejudice to their seniority or other rights andprivileges, and make them whole in the manner describedin"The Remedy" section of this Decision for any loss ofearnings suffered by them by reason of the discriminationagainst them.(b)Make Ray Watkins whole for any loss of earningssuffered by him by reason of his discriminatory lay off.41(c)NotifyClydeBreedingand James Kleven ifpresently serving in the Armed Forces of the UnitedStates of their right to full reinstatement upon applicationinaccordancewith the Selective Service Act and theUniversal Military Training and Service Act, as amended,after discharge from the Armed Forces.(d) Preserve and, upon request, make available to theBoard or its agents for examination and copying allpayroll records, social security payment records, timecardsand reports, and all other records necessary to analyze theamount of backpay due under the terms of this Decision.(e) Post at its shop at Dublin, California, copies of theattachednoticemarked "Appendix."18 Copies of saidnotice on forms provided by the Regional Director forRegion20,shall,afterbeingduly signed by theCompany's representative, be posted by the Companyimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,'1twas my understanding that Watkins was recalled prior to thehearing"In the event that this Recommended Order is adopted by the Board,the words "a Decision and Order" shall be substituted for the words "the 258DECISIONSOF NATIONALLABOR RELATIONS BOARDincludingallplaceswhere notices to employees arecustomarily posted. Reasonable steps shall be taken by theCompany to insure that said notices are not altered,defaced, or covered by any other material.(f)Notify the Regional Director for Region 20, inwriting, within 20 days from the receipt of this Decision,what steps Respondent has taken to comply herewith."RecommendedOrder of a Trial Examiner"in the notice.In the furtherevent that the Board'sOrderis enforcedby a decree of a United StatesCourt of Appeals,the words,"a Decreeof the United States Court ofAppeals Enforcing an Order" shall besubstitutedfor the words "aDecision andOrder.""In the event that this RecommendedOrder is adopted bythe Board,this provisionshall be modifiedto read- "Notify theRegionalDirector forRegion 20,inwriting,within 10 days from the date of this Order, whatsteps it has taken to comply herewith "APPENDIXNOTICE TO ALLEMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct, as amended, I hereby notify my employeesthat:IWILL NOT threaten to discharge you or dischargeyou or lay you off because you help, sympathize with,or desire representation by Tool and Die Craftsmen,affiliatedwithNationalFederation of IndependentUnions, or any other union.IWILL NOT in any other way interfere with, restrainor coerce you in the exercise of your rights to organize;to form,join, or assist a labor organization;to bargaincollectively through a bargaining agent chosen by you;to engage in other group activities for the purpose ofcollective bargaining or other mutual aid or protection;or to refrain from any such activities (except to theextent that the right to refrain may be limited by thelawful enforcement of a lawful union-security clauserequirement).IWILL immediately offer to reinstate Clyde Breedingand James Kleven to their former or substantiallyequivalent jobs without any change in their seniority orother privileges and I will pay them any money lost asa result of their discriminatory discharge with interestat 6 percent.IWILL pay Ray Watkins any money he lost as resultof his discriminatory lay off with interest at 6 percent.IWILL notify Clyde Breeding and James Kleven ifpresently serving in the Armed Forces of the UnitedStates,of their right to full reinstatement uponapplication in accordance with the Selective Service Actand the Universal Military Training and Service Act, asamended, after discharge from the Armed Forces.DatedByHERBERTW. THOMPSOND B/A H & K MFG. Co.(Employer)(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, Region 20,13050 Federal Building, 450 Golden Gate Avenue, Box36047,SanFrancisco,California94102,Telephone556-0335.